I do not agree that the purchase of this stock of goods and the failure to comply with the provisions of the "bulk sales statute" constitutes "trespass" within any definition of the term.
"Trespass generally involves force, yet in the broadest sense comprehends any misfeasance, transgression, or offense which damages another's person, health, reputation, or property." 26 R.C.L. p. 930; Ward v. Odem (Tex. Civ. App.) 153 S.W. 634.
No property or person was damaged, nor was any property of plaintiff converted. The sale by the Coxe Mercantile Company to Smith and Butler passed the title, subject only to the "right of the creditors of the former, by proper proceedings, to secure the application of the value of the goods to the satisfaction of their debts." Nash Hardware Co. v. Morris, 105 Tex. 217, 146 S.W. 874.
The purchase was not a trespass, nor could the failure to comply with the statute applicable to bulk sales be such, for a mere neglect or omission to do a duty cannot be a trespass. Ricker Lee  Co. v. Shoemaker, 81 Tex. 26, 16 S.W. 645.
I therefore think the order changing the venue was properly entered.